Citation Nr: 1541930	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska. 

In December 2013, the Board remanded this issue in order to afford the Veteran a Board hearing.  The Veteran testified at a Board hearing conducted by the undersigned in March 2014.  A transcript of the hearing has been associated with the Virtual VA electronic claims file.


FINDINGS OF FACT

1. The Veteran served offshore of Vietnam anchored in the Da Nang Harbor in 1969.  The evidence of record does not show that the Veteran had service on the landmass of Vietnam or on the inland waterways of Vietnam.

2. There is no competent and credible evidence indicating that the Veteran's chronic Type II diabetes mellitus is etiologically related to service or had its onset during service.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred or aggravated during service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with appropriate VCAA notice in October 2011 prior to the initial adjudication of the case in February 2012.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes service treatment records, lay statements and hearing testimony of the Veteran, and lay statements from the Veteran's fellow serviceman.  At the March 2014 Board hearing, the undersigned clarified the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board notes that the Veteran has not been afforded a VA examination with regard to this issue.  However, VA does not dispute the Veteran's assertion that he has a current diagnosis of diabetes mellitus, but rather, the case hinges on the question of whether the Veteran's service on board the U.S.S. Chicago in Da Nang Harbor allows for the presumption of herbicide exposure under 38 C.F.R. § 3.307.  Therefore, as there is no medical opinion at issue, the duty to obtain a medical opinion has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further VA examination or opinion is required.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he has diabetes mellitus which was caused by exposure to herbicides while serving on the U.S.S. Chicago in Da Nang Harbor off the coast of the Republic of Vietnam.  The Veteran testified in March 2014 that while stationed on the U.S.S. Chicago, he was anchored about a mile from shore and was aware of the lack of foliage on the land nearby.  Board Hearing Transcript 3.  He testified that he assisted with bringing men and supplies from the shore onto the ship.  Id. at 4-5.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and an injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic."  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Diabetes mellitus is a "chronic" disease for VA purposes.  38 U.S.C.A. § 1101.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

The Board notes that "service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations only if the conditions of service involved "duty or visitation" to the landmass of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waterways of Vietnam in order to benefit from the regulation's presumption. 

The Veteran's DD Form 214 confirms that he served aboard the U.S.S. Chicago, and the Veteran has also submitted written statements and a statement from a fellow serviceman describing the U.S.S. Chicago's combat encounters in Da Nang Harbor.  The Board concedes that the Veteran did serve on the U.S.S. Chicago, which was stationed in Da Nang Harbor at some point during the Veteran's service.  The Board also acknowledges that the Veteran has submitted VA guidance materials which show that while the U.S.S. Chicago was anchored in Da Nang Harbor on May 22, 1969, deck logs show that a utility boat went ashore for one hour with eight crewmembers aboard.  The Veteran has not, however, asserted that he went ashore at any time during his service, and there is no evidence of record indicating that the Veteran went on a utility boat ashore or stepped onto the landmass of Vietnam at any time.

The issue on appeal therefore hinges on the question of whether a presumption of herbicide exposure may be granted for service on board a ship anchored in Da Nang Harbor.

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015),  the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's established position that Da Nang Harbor is not an inland waterway for VA purposes.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.2.a; see also VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 2, § C.3.m.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways, and Agent Orange was not sprayed on offshore waters, and thus there is no presumption of exposure for service on the offshore open waters.  Id.  The coastline, which has generally been considered to run continuously across the mouth of a river, including river delta areas to the extent it is discernible, has been established as the dividing line separating inland waterways from offshore coastal waters.  Evidence that a vessel was in the mouth of a river or in the area of a river delta is sufficient for VA to accept inland waterway entry, 
but open water harbors along the coastline are considered part of the South China Sea and not inland waterways.  While VA has identified certain bays and harbors that may qualify as inland waterways, Da Nang Harbor is not among those waterways, as it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea, and there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.  See VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 2, § C.3.m.

In sum, it is clear that it continues to be official VA policy that service in Da Nang Harbor, in and of itself, does not constitute service in the inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).

In view of the foregoing, the Board must find that the record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.  Nothing in the other evidence of record indicates any other basis for such exposure.  Therefore, he is not entitled to a grant of service connection on that basis.

As already noted, the Veteran has based his claim entirely upon presumptive herbicide exposure while in Da Nang Harbor.  No other basis for relating the etiology of the claimed disability to service is demonstrated by the evidence of record; i.e., the Veteran has not indicated that diabetes mellitus was otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the other evidence of record to include the service treatment records.  Further, no other presumptive provision appears applicable to the facts of this case.  While diabetes mellitus is considered a chronic condition, there is no evidence that the Veteran's diabetes mellitus was incurred in service or manifested any symptoms in service or within one year of separation from service.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  In a January 2011 statement, the Veteran wrote that he was diagnosed with diabetes mellitus approximately 10 or 12 years earlier, which would be at least 28 or 29 years after his separation from service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, there is absolutely no competent medical evidence of record that establishes a causal connection between the Veteran's diabetes mellitus disorder and his military service, or claimed Agent Orange or other herbicide exposure.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Veteran's diabetes mellitus could have been caused by exposure to herbicides, or that it can be connected to service in any way.  The lay assertions of the Veteran that herbicide exposure may have caused his diabetes mellitus do not constitute competent and credible evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, there is no competent and credible evidence relating the Veteran's diabetes mellitus to any event or injury in his military service.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's diabetes mellitus, Type II, was incurred in or otherwise the result of his active service, to include as due to herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure, is denied.



____________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


